Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2022 has been entered.
	Claims 1 and 4 amended. Claims 2-3 are canceled. Claim 1 is independent claim and claims 4-18 depend from claim 1.

2.	Drawings:
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application for figures 1- 7 as advised in the Final Rejection mailed 12/21/2021.The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John G. Posa on 06/02/2022.

The application has been amended as follows: 

Claim 1 (Currently Amended) A method of locating products, comprising the steps of:
providing a plurality of products with computer-readable product identification codes;
placing the products at particular locations within a store having a product inventory;
providing a first portable electronic device with application software enabling a user of the first portable electronic device to perform the following functions:
(a) scan the computer-readable codes to obtain information describing identifying the products; and 
(b) enter the information describing identifying the products, and the placement of 
the products within the store, into the store's product inventory; 
generating a virtual graphical layout of the store; 
wherein the virtual graphical layout of the store includes an overhead view map and a vertical shelf or height placement of the scanned products within the store; and 
providing a second portable electronic device with application software enabling a user of the second portable electronic device to perform the following functions: 
(c) receive information sufficient to identify a product that a user wishes to locate or purchase; and 
(d) display the virtual graphical layout of the store on the second portable electronic device, thereby enabling the user to locate the product within the store using the overhead view map and a vertical shelf or height placement of the scanned products within the store.
Claim 4 (Currently Amended) The method of claim 1, wherein the layout comprises a three-dimensional graphical layout including an overhead view map and plurality of shelves that show the vertical or height placement of products on the virtual shelves.

Claim 17 (Currently Amended) The method of claim 16, including a step of editing the grid sizes with respect to the number of vertical shelves, horizontal shelf length, vertical shelf height, or display angle.


4.	Patent eligibility: Claims 1, 4-18 are patent eligible.
Claims 1, 4-18 are to a process comprising a series of steps, which are statutory (Step 1: Yes).
	Step 2A, prong one analysis: Claim 1 does not recite abstract idea.
	Claim 1 recites the limitations comprising “providing a plurality of products with computer-readable product identification codes; placing the products at particular locations within a store having a product inventory; providing a first portable electronic device with application software enabling a user of the first portable electronic device to perform the following functions: (a) scan the computer-readable codes to obtain information describing identifying the products; and (b) enter the information describing identifying the products, and the placement of the products within the store, into the store's product inventory; generating a virtual graphical layout of the store; wherein the virtual graphical layout of the store includes an overhead view map and a vertical shelf or height placement of the scanned products within the store; and providing a second portable electronic device with application software enabling a user of the second portable electronic device to perform the following functions: (c) receive information sufficient to identify a product that a user wishes to locate or purchase; and (d) display the virtual graphical layout of the store on the second portable electronic device, thereby enabling the user to locate the product within the store using the overhead view map and a vertical shelf or height placement of the scanned products within the store”, which when analyzed, they do not recite Mathematical Concepts”, or Mental Processes” or Certain Methods of Organizing Human Activity”  comprising any methods comprising fundamental economic practices or commercial or legal interaction or managing personal behaviors or relationships or interactions between people. Accordingly, claim 1, as drafted does not recite abstract idea. Step 2A prong two=NO. Claim 1 is patent eligible along with its dependent claims 4-18.

Response to Arguments
	5.1.	Rejection of claims 1-18 under 35 USC 101: In view of the Applicant’s arguments filed 02/17/2022, see pages 6-9, amendment filed 05/22/2022, and Examiner’s amendment and 101 analysis, see above, rejection of pending claims 1, 4-18 is withdrawn. Pending claims 1, 4-18 are patent eligible.
	5.2.	Rejection of claims 1-18 and claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite is now moot in view of the Examiner’s amendment, see above. The rejection of pending claims 1, 4-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph is withdrawn.
	5.3.	Rejection of claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph is now moot in view of the amendments filed 05/25/2022 and the Examiner’s amendment above.
	5.4.	Rejection of claims 1-18 under 35 USC 103 (a). Examiner has reviewed the Applicant’s arguments filed 03/07/2022, see pages 10-14, 05/22/2022 in view of the amendments filed 05/22/2022 and are persuasive that the teachings of references 
Pellow et al. [US20160223339] in view of McCullough et al. [US201700323 13], in view of in view of Decherd [US20090172511], and Abraham et al. [US20130317950 A1], alone or combined fail to teach and render obvious the limitations of the amended claim 1 filed 05/22/2022 and further amended in the Examiner’s Amendment above. The rejection of pending claims 1, 4-18 under 35 USC 103 (a) is now withdrawn.
	
Allowable Subject Matter

6.	Claims 1, 4-18 allowed. Claim 1 is independent claims and claims 4-18 depend from claim 1.

The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references parent application 15680630, now US Patent # 10679275.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies (Examiner’s Final rejection mailed 12/21/2022, and Applicant’s Remarks filed 02/17/2022, see pages 6-9, amendment filed 05/22/2022, and Examiner’s amendment and 101 analysis, in overcoming rejection under 35 USC 101, amendments filed 05/25/2022 and Examiner’s amendment in overcoming rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph,  and Applicant’s arguments filed 03/07/2022, see pages 10-14, amendments filed 05/22/2022 and remarks, see page 5 in overcoming the rejection of independent claim 1 as being unpatentable over the combined teachings of Pellow et al. [US20160223339] in view of McCullough et al. [US201700323 13], in view of in view of Decherd [US20090172511], and Abraham et al. [US20130317950 A1]), make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

With respect claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising providing a plurality of products with computer-readable product identification codes; placing the products at particular locations within a store having a product inventory; providing a first portable electronic device with application software enabling a user of the first portable electronic device to perform the following functions: (a) scan the computer-readable codes to obtain information describing identifying the products; and (b) enter the information describing identifying the products, and the placement of the products within the store, into the store's product inventory; generating a virtual graphical layout of the store; wherein the virtual graphical layout of the store includes an overhead view map and a vertical shelf or height placement of the scanned products within the store; and providing a second portable electronic device with application software enabling a user of the second portable electronic device to perform the following functions: (c) receive information sufficient to identify a product that a user wishes to locate or purchase; and (d) display the virtual graphical layout of the store on the second portable electronic device, thereby enabling the user to locate the product within the store using the overhead view map and a vertical shelf or height placement of the scanned products within the store.
The reasons for allowance for dependent claims 4-18 are the same as established for the base claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(i)	Kawai, Naoya; Ogawa, Sumio 1 ; Saji, Hitoshi , “ Construction of Overhead-View Images Using Single Camera at a Road Intersection”;  Japan Traffic Management Technology Association ogawa@tokyo.tmt.or.jp Publication info: 17th ITS World Congress, Busan, 2010: Proceedings : 9p. Conference held from 10/25/2010 to 10/29/20210; retrieved from Dialog database on 06/02/2022 discloses  determining the position and movement  of vehicles observed at an intersection from directly above the road using a single lens camera  capturing overhead-view images which are projected onto a digital map.

(II)	CA2896815A1 discloses depicting graphical representations of selected seats from overhead map and virtual views for ticketed event of interests. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625